     Case 2:19-cv-02013-WBS-EFB Document 13 Filed 04/23/20 Page 1 of 5

 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT
 9                            FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    BILLY LEE EAKINS,                                   No. 2:19-cv-2013-WBS-EFB P
12                         Plaintiff,
13        v.                                              ORDER
14    RALPH DIAZ, et al.,
15                         Defendants.
16

17             Plaintiff proceeds without counsel in this action brought pursuant to 42 U.S.C. § 1983.

18   He has filed an application to proceed in forma pauperis (ECF No. 2). The application is granted

19   but the complaint is dismissed with leave to amend.

20                                  Application to Proceed In Forma Pauperis

21             The court has reviewed plaintiff’s application and finds that it makes the showing required

22   by 28 U.S.C. § 1915(a)(1). Accordingly, plaintiff’s request to proceed in forma pauperis is

23   granted.

24                                                  Screening

25             I.     Legal Standards

26             Pursuant to § 1915(e)(2), the court must dismiss the case at any time if it determines the

27   allegation of poverty is untrue, or if the action is frivolous or malicious, fails to state a claim on

28   which relief may be granted, or seeks monetary relief against an immune defendant.
                                                         1
     Case 2:19-cv-02013-WBS-EFB Document 13 Filed 04/23/20 Page 2 of 5

 1           Although pro se pleadings are liberally construed, see Haines v. Kerner, 404 U.S. 519,
 2   520-21 (1972), a complaint, or portion thereof, should be dismissed for failure to state a claim if it
 3   fails to set forth “enough facts to state a claim to relief that is plausible on its face.” Bell Atl.
 4   Corp. v. Twombly, 550 U.S. 544, 554, 562-563 (2007) (citing Conley v. Gibson, 355 U.S. 41
 5   (1957)); see also Fed. R. Civ. P. 12(b)(6). “[A] plaintiff's obligation to provide the ‘grounds’ of
 6   his ‘entitlement to relief’ requires more than labels and conclusions, and a formulaic recitation of
 7   a cause of action's elements will not do. Factual allegations must be enough to raise a right to
 8   relief above the speculative level on the assumption that all of the complaint's allegations are
 9   true.” Id. (citations omitted). Dismissal is appropriate based either on the lack of cognizable
10   legal theories or the lack of pleading sufficient facts to support cognizable legal theories.
11   Balistreri v. Pacifica Police Dep't, 901 F.2d 696, 699 (9th Cir. 1990).
12           In reviewing a complaint under this standard, the court must accept as true the allegations
13   of the complaint in question, Hospital Bldg. Co. v. Rex Hosp. Trustees, 425 U.S. 738, 740 (1976),
14   construe the pleading in the light most favorable to the plaintiff, and resolve all doubts in the
15   plaintiff's favor, Jenkins v. McKeithen, 395 U.S. 411, 421 (1969). A pro se plaintiff must satisfy
16   the pleading requirements of Rule 8(a) of the Federal Rules of Civil Procedure. Rule 8(a)(2)
17   “requires a complaint to include a short and plain statement of the claim showing that the pleader
18   is entitled to relief, in order to give the defendant fair notice of what the claim is and the grounds
19   upon which it rests.” Twombly, 550 U.S. at 562-563 (2007).
20           II.     The Complaint
21           Plaintiff argues that under Proposition 57,1 regardless of third-striker or second-striker
22   status, inmates who have been convicted of a nonviolent felony as a primary offense are entitled
23   to early parole consideration after completing the full term of their primary offense. ECF No. 1-1
24   at 1. He alleges that California Department of Corrections and Rehabilitation (“CDCR”)
25   regulations upheld by defendants Ralph Diaz and Kathleen Allison violate Proposition 57 by
26           1
              Proposition 57 was enacted in 2016 and it added Article 1, section 32 to the California
27   Constitution. That section made inmates convicted of nonviolent felonies “eligible for parole
     consideration after completing the full term for his or her primary offense.” Cal. Const. art. I,
28   § 32(a)(1).
                                                        2
     Case 2:19-cv-02013-WBS-EFB Document 13 Filed 04/23/20 Page 3 of 5

 1   excluding three-strike inmates serving life sentences for nonviolent felonies from early parole
 2   consideration. Id. at 1-2
 3          Plaintiff is serving a sentence of 27-years-to-life under California’s Three Strikes Law for
 4   a primary offense that may be considered nonviolent by the California Penal Code, first degree
 5   burglary. Id. at 6. Thus, plaintiff claims he is eligible for a Proposition 57 early parole hearing.
 6   Id. at 1. However, plaintiff claims he is being denied his right to such a hearing because
 7   defendants Diaz and Allison approved CDCR regulations that deny Proposition 57 early parole
 8   hearings to life-sentence inmates like plaintiff. Id. at 1-2
 9          Plaintiff claims that by implementing CDCR regulations excluding him from early parole
10   consideration, defendants Diaz and Allison have violated his Fourteenth Amendment due process
11   and equal protection rights. ECF No. 1 at 3; ECF No. 1-1 at 1. He seeks to be referred for early
12   parole consideration pursuant to Proposition 57 by deeming his life term as an alternative
13   sentence which is considered a nonviolent felony. ECF No. 1-1 at 9.
14          III.    Analysis
15          The only discernable issue raised by the complaint is whether defendants have properly
16   applied California Proposition 57. Thus, plaintiff’s claim is not cognizable under § 1983 because
17   it merely asserts a violation of state law. Section 1983 only remedies a violation of the
18   Constitution, law or treaties of the United States. Swarthout v. Cooke, 562 U.S. 216, 222 (2011)
19   (finding that California courts are responsible for assuring that the constitutional procedures
20   governing California’s parole system are properly applied). Although plaintiff appears to raise
21   due process and equal protection claims, those claims are solely based on an alleged violation or
22   misinterpretation of state law. ECF No. 1 at 3; ECF No. 1-1 at 1. “To the extent that the
23   violation of a state law amounts to the deprivation of a state-created interest that reaches beyond
24   that guaranteed by the federal Constitution, Section 1983 offers no redress.” Sweaney v. Ada
25   County, Idaho, 119 F.3d 1385, 1391 (9th Cir. 1997). State courts “are the ultimate expositors of
26   state law.” Mullaney v. Wilbur, 421 U.S. 684, 691 (1975). Other courts in this district have held
27   similarly when confronted with section 1983 claims invoking Proposition 57. See, e.g., Herrera
28   v. California State Superior Courts, No. 1:17-cv-386 AWI BAM, 208 U.S. Dist. LEXIS 6113, at
                                                         3
     Case 2:19-cv-02013-WBS-EFB Document 13 Filed 04/23/20 Page 4 of 5

 1   *8-9 (E.D. Cal. Jan. 12, 2018); Hernandez v. Diaz, No. 2:18-cv-3265 AC P, 2019 U.S. Dist.
 2   LEXIS 60935, at *7-11 (E.D. Cal. April 8, 2019).
 3             The court will offer plaintiff one opportunity to amend his complaint in order to state a
 4   cognizable federal claim (if he can).
 5             III.   Leave to Amend
 6             Plaintiff is cautioned that any amended complaint must identify as a defendant only
 7   persons who personally participated in a substantial way in depriving him of his constitutional
 8   rights. Johnson v. Duffy, 588 F.2d 740, 743 (9th Cir. 1978) (a person subjects another to the
 9   deprivation of a constitutional right if he does an act, participates in another’s act or omits to
10   perform an act he is legally required to do that causes the alleged deprivation). Plaintiff may also
11   include any allegations based on state law that are so closely related to his federal allegations that
12   “they form the same case or controversy.” See 28 U.S.C. § 1367(a).
13             The amended complaint must also contain a caption including the names of all defendants.
14   Fed. R. Civ. P. 10(a).
15             Plaintiff is warned that he may not bring multiple, unrelated claims against more than one
16   defendant. See George v. Smith, 507 F.3d 605, 607 (7th Cir. 2007). Nor may he change the
17   nature of this suit by alleging new, unrelated claims. See George, 507 F.3d 605 at 607.
18             Any amended complaint must be written or typed so that it so that it is complete in itself
19   without reference to any earlier filed complaint. E.D. Cal. L.R. 220. This is because an amended
20   complaint supersedes any earlier filed complaint, and once an amended complaint is filed, the
21   earlier filed complaint no longer serves any function in the case. See Forsyth v. Humana, 114
22   F.3d 1467, 1474 (9th Cir. 1997) (the “‘amended complaint supersedes the original, the latter
23   being treated thereafter as non-existent.’”) (quoting Loux v. Rhay, 375 F.2d 55, 57 (9th Cir.
24   1967)).
25             Any amended complaint should be as concise as possible in fulfilling the above
26   requirements. Fed. R. Civ. P. 8(a). Plaintiff should avoid the inclusion of procedural or factual
27   background which has no bearing on his legal claims. He should also take pains to ensure that his
28   amended complaint is as legible as possible. This refers not only to penmanship, but also spacing
                                                          4
     Case 2:19-cv-02013-WBS-EFB Document 13 Filed 04/23/20 Page 5 of 5

 1   and organization. Plaintiff should carefully consider whether each of the defendants he names
 2   actually had involvement in the constitutional violations he alleges. A “scattershot” approach in
 3   which plaintiff names dozens of defendants will not be looked upon favorably by the court.
 4                                                 Conclusion
 5          Accordingly, it is ORDERED that
 6          1.      Plaintiff’s application to proceed in forma pauperis (ECF No. 2) is GRANTED;
 7          2.      Plaintiff shall pay the statutory filing fee of $350. All payments shall be collected
 8   in accordance with the notice to the custodial agency filed concurrently herewith;
 9          3.      Plaintiff’s complaint (ECF No. 1) is dismissed with leave to amend within 30 days
10   from the date of service of this order; and
11          4.      Failure to file an amended complaint that complies with this order may result in
12   the dismissal of this action for the reasons stated herein.
13   DATED: April 23, 2020.
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                         5
